Citation Nr: 1720923	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served in the Arkansas Army National Guard and had a period of active duty for training (ACDUTRA) from June 1975 to October 1975 and a period of active duty from July 1976 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously before the Board in June 2015, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further development before the Veteran's appeal may be decided on its merits.

Pursuant to the Board's June 2015 remand, the Board obtained an addendum opinion to determine whether the Veteran's bilateral pes planus pre-existed service, and if so, was aggravated by service.  The August 2015 examination and October 2015 addendum opinion are inadequate to decide the claim on the merits.  In support of his opinion that the Veteran's pes planus clearly and unmistakably pre-existed service, the VA examiner stated that the medical evidence reviewed indicated that pes planus had been a known condition for all of the Veteran's life.  The examiner further noted that pes planus usually will manifest over several years, not arise over a few month period from a normal state.  The VA examiner did not address that the referenced service treatment note which noted flat feet since entered Army all life and which stated had profile lost PE: pes planus x 2.  The examiner did not provide adequate rationale as to why that note coupled with the usual manifestation of pes planus constituted clear and unmistakable evidence that the Veteran's condition pre-existed service when considering the Veteran's lay statements that he did not have issues prior to service.  

The examiner also indicated that the Veteran's condition worsened during service with increased activity.  However, the examiner stated that he was unable to determine whether it was a chronic condition due to lack of records, and stated that he was unable to state with "greater than 50 percent probability that his pes planus permanently consistently worsened as a direct result of his military service."  This opinion does not address whether there is clear and unmistakable evidence that the Veteran's pes planus was not aggravated by service.  If the examiner is unable to make this determination the presumption of soundness remains, and the examiner is required to determine whether it is at least as likely as not the Veteran's current pes planus disability was manifested or otherwise related to his service.  Thus, the Board finds that the examination is inadequate to adjudicate that appeal and does not comply with the directives of the Board's June 2015 remand.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  Therefore, the matter must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a suitably qualified VA clinician, other than the one who provided the August 2015 and October 2015 opinions, for completion of an addendum opinion.  The examiner must review the entire record, consider the Veteran's lay statements, and provide supporting rationale for any conclusion reached.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner must address the following:

a) Whether the Veteran's pes planus clearly and unmistakably pre-existed both the Veteran's period of active duty for training (ACDUTRA) from June 1975 to October 1975 and his period of active duty service from July 1976 to November 1976.  The Board notes that this may require two opinions.  Supporting rationale must be provided for any conclusion reached.  The examiner's attention is directed to the service treatment note from August 1976 and its precise language.  If the examiner believes that the development of pes planus is inconsistent with the Veteran's claims, the examiner should, if possible, cite to supporting medical literature. 

b) If the examiner is able to conclude that the Veteran's pes planus clearly and unmistakably pre-existed service (both periods), with supporting rationale, the examiner must then state whether there is clear and unmistakable evidence that the Veteran's pes planus was not aggravated by service.  Aggravation is defined as permanent worsening beyond its natural progression.

c) If the examiner does not find clear and unmistakable evidence that the Veteran's pes planus pre-existed service OR the examiner is unable to find clear and unmistakable evidence that the Veteran's pes planus was not aggravated by service, then the examiner must opine as to whether (for both periods of service) it is at least as likely as not (50 percent or greater probability) that the Veteran's pes planus manifested in service or was otherwise caused by service.  Any conclusion reached must be supported by adequate rationale, and the examiner is again directed to consider the entire record to include the Veteran's lay statements concerning the onset of his symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

